--------------------------------------------------------------------------------

AMENDMENT TO STOCK OPTION AGREEMENT, WAIVER AND RELEASE

     THIS AMENDMENT TO STOCK OPTION AGREEMENT, WAIVER AND RELEASE (the
“Agreement”) is executed and effective on and as of December 15, 2011 (the
“Execution Date”) by and between PediatRx, Inc., a Nevada corporation (the
“Corporation”), and Jorge Rodriguez (“RODRIGUEZ”).

RECITALS

     WHEREAS, the Corporation and RODRIGUEZ believe it to be in their respective
best interests to terminate the Employment Agreement between the Corporation and
RODRIGUEZ dated as of July 1, 2010 (the “Employment Agreement”) and to set forth
the parties’ rights and obligations with respect to each other and with respect
to other investors in connection with all amounts to be paid to RODRIGUEZ and
the termination of his contract dated July 1, 2010.

     NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, RODRIGUEZ and the Corporation agree
as follows:

     1. Termination of Employment Agreement. The Employment Agreement is hereby
terminated effective on the Execution Date.

     2. Amendment to Stock Option Agreement. This Agreement amends the Stock
Option Agreement dated March 4, 2011 (the “Stock Option Agreement”) between the
Corporation and RODRIGUEZ in the following respects:

     (a) all of the Options that have not vested on or before the Execution Date
shall terminate effective on the Execution Date;
     (b) notwithstanding any provision in the PediatRx Inc. 2011 Stock Option
Plan (the “Plan”) to the contrary, RODRIGUEZ shall have until 5 O’clock p.m.,
Eastern Time on December 15, 2012 to exercise the 105,000 stock options that
remain vested pursuant to the terms of this Agreement, which, if exercised, must
be exercised pursuant to the terms of the Stock Option Agreement. All of
Rodriguez’s stock options, to the extent they have not already terminated or
expired, shall expire on December 15, 2012.
     (c) in the event that Rodriguez exercises any stock options on or after the
Execution Date, they shall be treated for all purposes as if they are
Non-Qualified Stock Options (as contemplated in the Plan).

     3. Resignation From Office. RODRIGUEZ hereby resigns from any and all
offices held with the Corporation or any of its subsidiaries or affiliates, and
he hereby relinquishes and waives any expectation of a position as an officer,
director, employee or consultant of the Corporation effective as of the
Execution Date.

     4. Payment. In consideration of RODRIGUEZ’s execution of this Agreement,
RODRIGUEZ shall receive a one-time lump sum gross payment (the “Payment”) in the
amount of Nineteen Thousand Five Hundred dollars (US $ 19,500.00) which shall be
payable not later than five (5) business days after the expiration of the
revocation period set forth in paragraph 6(c) of this Agreement, below. The
amount of the Payment shall be reduced by appropriate withholdings as required
by law.

--------------------------------------------------------------------------------

RODRIGUEZ hereby acknowledges that the Payment includes all monies payable to
him by the Corporation and without limitation. In addition, the Corporation does
not offer any further compensation, benefits or coverage of any kind. RODRIGUEZ
also acknowledges that no additional monies are due him from any Officer,
Employee, consultant, individual related to the Corporation or any stockholder
or investor.

     5. Property. RODRIGUEZ hereby covenants that all Corporation property,
including but not limited to any copies of original documents, in the possession
of RODRIGUEZ will be returned to the Corporation within five (5) business days
of RODRIGUEZ’s execution of this Agreement. RODRIGUEZ agrees to transfer to
Corporation any communications, proposals, quotes or any such material related
to development or commercialization of products currently being marketed,
developed or considered for marketing or development by Corporation, including
but not limited to materials relating to Granisol, Aquoral, Soltamox and any
related interactions with any other third party.

     6. General Release and Waiver.

     (a) RODRIGUEZ hereby releases, remises, acquits and discharges the
Corporation and its respective subsidiaries, partners, directors, agents,
executives, , consultants, independent contractors, investors, attorneys,
advisers, successors and assigns, jointly and severally, from any and all
claims, known or unknown, which RODRIGUEZ, his heirs, successors, or assigns
have or may have against any of such parties whether denominated claims,
demands, causes of action, obligations, damages or liabilities arising from any
and all bases, however denominated, including but not limited, claims of
discrimination under the Civil Rights Act of 1866, as amended, the Civil Rights
Act of 1991, as amended, Title VII of the United States Civil Rights Act of
1964, as amended, 42 U.S.C. Section 1981, the Equal Pay Act, the Americans with
Disabilities Act, the Employee Retirement Income Security Act of 1974, as
amended, the Law Against Discrimination of the State of New Jersey, the State of
Illinois, the State of Nevada, the Conscientious Employee Protection Act of the
State of New Jersey, or any other federal, state or local law concerning wages,
employment or discharge, and any other law, rule, or regulation or disability
claim under any such laws, or any laws concerning securities or stock ownership.
This release relates to claims arising from and during his relationship with the
Corporation or as a result of the termination of such relationship. This release
is for any relief, no matter how denominated, including but not limited to
wages, back pay, front pay, contract damages, tort claims, compensatory damages
or punitive damages, in any such case whether or not such claims have been
previously asserted by RODRIGUEZ. RODRIGUEZ further agrees that he will not file
or permit to be filed on his behalf any such released claim. This release shall
not apply to the obligations set forth in this Agreement.

2

--------------------------------------------------------------------------------

     (b) Except as otherwise specifically provided for herein, the Corporation
hereby releases, remises, acquits and discharges RODRIGUEZ from any and all
known claims which the Corporation, its successors, or assigns may have against
RODRIGUEZ.

     (c) RODRIGUEZ hereby acknowledges that he has been informed pursuant to the
Federal Older Workers Benefit Protection Act of 1990 that:

  i.

RODRIGUEZ has the right to consult with an attorney before signing this
Agreement;

        ii.

RODRIGUEZ does not waive rights or claims under the federal Age Discrimination
in Employment Act that may arise after the date this waiver is executed;

        iii.

RODRIGUEZ hereby acknowledges that he has been provided with the opportunity to
take twenty-one (21) business days to consider whether to execute this
Agreement, and RODRIGUEZ has chosen to waive such period should he execute this
Agreement prior to the expiration of that twenty- one (21) day waiting period.

        iv.

RODRIGUEZ understands that during the seven (7) days following his execution of
this Agreement, RODRIGUEZ may revoke his agreement hereto at any time by
notifying the Corporation in writing. RODRIGUEZ acknowledges and agrees that in
the event that RODRIGUEZ revokes his agreement hereto this entire Agreement will
be thereby revoked.

     (d) RODRIGUEZ expressly acknowledges that the Payment is a benefit to which
he would not be entitled without executing this Agreement, and constitutes
consideration for the release, waiver and amendments referred to herein.

     7. Non-Disparagement.

     (a) RODRIGUEZ agrees not to make any statements, in writing or otherwise,
that disparage the reputation or character of the Corporation or any of its
affiliates, its respective officers, directors, employees and agents, at any
time for any reason whatsoever, except in connection with any litigation or
administrative proceedings by or between RODRIGUEZ and the Corporation or as
otherwise required by law.

     (b) The Corporation agrees not to make any statements, in writing or
otherwise, that disparage the reputation or character of RODRIGUEZ, at any time
for any reason whatsoever, except in connection with any litigation or
administrative proceedings by or between Corporation and RODRIGUEZ or as
otherwise required by law.

     8. Non-Compete and Non-Raiding. RODRIGUEZ agrees that for a period of 12
months after the effective date of this Agreement, whether as a consultant,
principal, partner, director or employee, he will not, anywhere in the U.S.A:
(i) directly or indirectly compete or enter in to a competitive arrangement in
connection with a competitor company, defined as a company engaged in
development, reformulation, formulation, marketing of prescription, branded
products which compete directly with Granisol, Aquoral or Soltamox (ii) solicit
or accept orders with or for any of the Company’s products or business
activities (iii) solicit or request investments or funds from any person or
entities directly affiliated with the Company or for any entity which directly
competes with the Company and/or (iv) solicit, divert or take away or attempt to
divert or take away, the business or patronage of any of the clients, customers
or accounts of the Company. In addition to the above, for a period of 12 months
after the Execution Date, RODRIGUEZ shall not solicit or entice away any current
employee or current consultant from the Company or its affiliates.

3

--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, the non-competition provisions
set forth above may be waived, in the sole discretion of the Corporation, in a
written instrument signed by the Chairman of the Board, or President of the
Company.

     9. Indemnification and Cooperation. RODRIGUEZ agrees to cooperate as
reasonably required, and to the extent reasonably possible, in the event of
litigation in which the Corporation determines that RODRIGUEZ’s involvement
would be helpful. To the fullest extent permitted by law, the Corporation will
indemnify, hold harmless and defend RODRIGUEZ in the event of any claim made
against RODRIGUEZ relating to or arising from his association with the
Corporation, other than those brought about by RODRIGUEZ’s conduct.

     10. Waiver and Release Agreement. Nothing in this Agreement shall be
construed to constitute any admission of liability of any kind whatsoever by the
Corporation, its investors, directors, officers, consultants or its
stockholders, and they each specifically deny any liability of any kind
whatsoever to RODRIGUEZ.

     11. Attorney’s Fees. If any party breaches this Agreement, the other party
shall be entitled to attorney’s fees in addition to any damages established as a
result of the breach. RODRIGUEZ recognizes that the Corporation would also be
entitled to injunctive relief restraining any violation of paragraph 8 or 9.

     12. General Provisions.

     (a) If any provision contained in this Agreement shall, for any reason, be
held to be invalid, illegal or unenforceable in any respect, such provision will
be modified to the extent necessary to permit it to be enforceable, and the
remaining provisions of this Agreement will continue to be in force. The parties
agree that this Agreement shall be construed, enforced and interpreted in
accordance with and governed by the laws of the State of New Jersey without
regard to its conflicts of law rules.

     (b) The terms of this Agreement may be changed, modified or discharged only
by an instrument in writing signed by the parties hereto. A failure of a party
to insist on strict compliance with any provision of this Agreement shall not be
deemed a waiver of such provision or any other provision hereof. This Agreement
is binding upon the representatives of RODRIGUEZ and upon the successors and
assigns of the Corporation.

4

--------------------------------------------------------------------------------

     (c) The Parties agree that this Agreement shall be held in strict
confidence and shall not be disclosed except as required by law.

     (d) The section headings contained in this Agreement are for the
convenience of reference only and shall not affect the construction of any
provision of this Agreement.

     (e) This Agreement may be executed in one or more counterparts, each of
which will be deemed an original but all of which together shall constitute one
and the same instrument.

The parties have executed this Agreement as of the Date of Execution.

  PEDIATRX, INC.           By: /s/ Cameron Durrant   Name: Cameron Durrant  
Title: CEO   Date: December 15, 2011               JORGE RODRIGUEZ              
    /s/ Jorge Rodriguez   Name: Jorge Rodriguez   Date: December 15, 2011

5

--------------------------------------------------------------------------------